19-13895-jlg   Doc 257-15 Filed 06/05/20 Entered 06/05/20 21:40:45   Exhibit 15 -
                      KBT Security Access Report Pg 1 of 4




                 EXHIBIT 15
        19-13895-jlg     Doc 257-15 Filed 06/05/20 Entered 06/05/20 21:40:45                    Exhibit 15 -
                                KBT Security Access Report Pg 2 of 4




Subject:                         Access Report
Attachments:                     20200602_1519372246.pdf; ATT00001.htm

Follow Up Flag:                  Follow up
Flag Status:                     Flagged




       From: Bruce Bird <BBird@kasowitz.com>
       Date: June 3, 2020 at 10:16:10 AM CDT
       To: "Eric D. Herschmann" <EHerschmann@kasowitz.com>
       Cc: Valerie Grosso <VGrosso@kasowitz.com>
       Subject: Access Report


       Eric,

       Per your request, we processed your ID card information and generated your building access report
       from January 1, 2017 to the present. Your report is attached for your reference. To access our office
       space you need to use your ID card. Thanks.

       Bruce Bird
       Facilities Manager
       Kasowitz Benson Torres LLP
       1633 Broadway
       New York, NY 10019
       Tel. (212) 547-1334
       Fax. (212) 835-5041
       BBird@kasowitz.com


Eric D. Herschmann
Kasowitz Benson Torres LLP
1633 Broadway
New York, New York 10019
Tel. (212) 506-1711
Fax. (212) 835-5011
EHerschmann@kasowitz.com




                                                          1
                                                     19-13895-jlg        Doc 257-15 Filed 06/05/20 Entered 06/05/20 21:40:45                                                                               Exhibit 15 -
                                                                                KBT Security Access Report Pg 3 of 4




                                                                                                                                                      to
                                                                                                                                             =E
                                       -{F1




                                                                                                                                        !t
                                                                                                                  t,
                                              t?.!




                                                                         =


                                                                                                   o
                                                                                           @
                                                                                      I
                                                                         a
                                                                              SWHO6 - Door Access Report (Admit or Reject)




                                                                                        o
                          Iu
                          0:
               :)
           ()
 (1




                                                                                                                                                                (,
                                                                                                                                                       o
                                                                                                                                                  o
                                                                                                                        CL
                                                                                                                      o
                                                                                                                               t-
                                                                                                                      o
                                                                                                            o
                                                                                                            o
                                                                                                            o
                                                                                                            o
                                                                                                            o
                                                                                                        L
                                                                                                        o
                                                                                                        o
           e ."..11    a 12:3) I=      •




                                                                                               I
                            111




=
                            IJJFfi
                                  JP.e
?,
                          zz
HE
E
PERSONNEL
Textl:
  = qE
    dE
Journal
    St i I




                                                                                                                                                                                                                                    oo)
                                                                                                                                                                                                                                              FN
                                                                                                                                                                                                                                              .: (o
                                                                                                                                                                                                                         =b


                                                                                                                                                                                                                                    EJ
                                                                                                                                                       =
                                                                                                                               E H'E
                                                                                                                               JoE
                                                                                                                      e$ s




                                                                                                                                                                                                                                                          s=
                                                                                                                                                                                                                                              o(o
                                                                                                                                                                                                                               tI
                                                                                                                                                                                                                              60
                                                                          z




                                                                                                                                                                                                                               3N
                                                                                                                                                                                                                              ON
                                                               oo
                                                                                                                                                             Message Text                                                 Message Date/Time




                                                                                                                                                                                               o
                                                                                                                                                                                          CD




                                                                                                                                                                                                        x
                                                                                                                      Journal Log




                                                                                                                                                                                               o
                                                                                                                                                                    o
                                                                                                                                                                    o
                                                                                                                               ",*E




                                                                                                                                                                                      (E
                                                                                                                                                                    o
                                                                Door Name




                                                                                                                               oF =
Cardholder Name




                                                                                  E
                                                                                      o
                                                                               (!
                                                                     o
                  bE


                                                                                                                      Message Type




                                                                                                                                                           e :a5= e Eti=' E s r
                                                                                                                                                           EE*iH €FHiH E$Hi;='€$HiH= €$[iE !$HT;
                                                                                          U)

                                                                                                   -c
                                                                                  -o'
                                                                                  -o
                                                                          )o
                                                                    J
                                                                         o)
                                                                LL
                                                                FL-19 Lobby South                                     Card Admitted                           Admitted                                                    6/20/2018 9:46:26 AM
           E
         r




Herschmann, Eric




                                                                                           o
                                                                                           =
                                                                     I
                                                                                                                                                              'Herschman




                                                                                                                                                                                                                     6
                                                                                                                                                              Eric' (Card:         at




                                                                                                                                                                                                        uodd€:-
                                                                                                                                                                                                        NNNqt=N
                                                                                                                                                              'FL-19 Lobby
                                                                                                                                                              South' (IN).




                                                                                                                                                                                                                                                           (L
                                                                                                                                                                                                                                              oi
                                                                                                                                                                                                                               o


                                                                                                                                                                                                                                                      t*
                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               N
                                                                                                                                                                                                                          sf
                                                                                                                                    E
                                                                                                                      o

                                                                                                                                    pE
                                                                                                                        EL

                                                                                                                                    E
                                                                                                   -c
                                                                                          U)
                                                                                  -o
                                                                                  -o
                                                                              J
                                                                         o)
                                                                TL
                                                                    J
                                                                FL-19 Lobby South                                     Card Admitted                           Admitted                                                    4/10/2018 1:49:17 PM
                            ul
                                  'E
I




Herschmann, Eric
       -c




                                                                                                                                     0)
                                                                                                                         o
                                                                                           o
                                                                                               f
                                                                               o
                                   o
              E
                  (g
        o

                      L
  o)
      L
        a




                                                                     I




                                                                                                                                                              'Herschmann,




                                                                                                                                                                                                              i. -

                                                                                                                                                                                                                     6
                                                                                                                                                              Eric' (Card:         at




                                                                                                                                                                                                              '
                                                                                                                                                              'FL-19 Lobby
                                                                                                                                                              South' (IN).




                                                                                                                                                                                                                                                          (L
                                                                                                                                                                                                                                        \l

                                                                                                                                                                                                                                                    (f)
                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                                          (o
                                                                                                                                                                                                                               o


                                                                                                                                                                                                                                              F*
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               N
                                                                                                                                                                                                                          !+


                                                                                                                                                                                                                               o
                                                                                                                                              !
                                                                                                                      o

                                                                                                                                   E
                                                                                                                           EL

                                                                                                                                        'E
                                                                                          ao
                                                                                  -o
                                                                                  -o
                                                                LL



                                                                              J
                                                                    J
                                                                         o)




                                                                                                                      Card Admitted                           Admitted                                                    4/10/2018 4:47:36 PM
                            ul




Herschmann, Eric                                                FL-19 Lobby South
           E
I




                                                                                                                                             o
                                                                                                                        (s
                                                                               o


                                                                                               J
                                  o
                  (E
       o

                      ci

                                  L
              E
  q)
      L
       a




                                                                     I




                                                                                                                                                              'Herschmann,




                                                                                                                                                                                                       -

                                                                                                                                                                                                                     6
                                                                                                                                                              Eric' (Card:         at
                                                                                                                                                              'FL-19 Lobby
                                                                                                                                                              South' (IN).




                                                                                                                                                                                                                                                          (L
                                                                                                                                                                                                                               $
                                                                                                                                                                                                                               *
                                                                                                                                                                                                                                                          (o
                                                                                                                                                                                                                                              oi
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               N
                                                                                                                                                                                                                          $


                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               o
                                                                                                                                              E
                                                                                                                             EL
                                                                                                                      oo

                                                                                                                                   E
                                                                                                                                        E
                                                                                          U)

                                                                                                   -c
                                                                                  -o
                                                                                  -o
                                                                TL



                                                                              J
                                                                    J
                                                                    NI




                                                                                                                                                                                                                          4/10/2018 4:49:16 PM
                            LrJ




                                                                FL-21 Lobby South                                     Card Admitted                           Admitted
           E




Herschmann, Eric
I




                                                                                                                                             c)
                                                                                                                                    E
                                                                               o

                                                                                           o
                                                                                               f
                                  o
                  (!
                  c

                                  L
                        i
  0)


              E
       L
       a
       o




                                                                                                                                                                                ; s : E; o5= e ;o5=
                                                                                                                                                                                                      i9 '.
                                                                                                                                                              'Herschmann,




                                                                                                                                                                                                                     6
                                                                                                                                                              Eric' (Card:         at
                                                                                                                                                              'FL-21 Lobby
                                                                                                                                                              South' (IN).




                                                                                                                                                                                                                                                      (L
                                                                                                                                                                                                                                                      o)
                                                                                                                                                                                                                                                *
                                                                                                                                                                                                                                        ot
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                          Y?
                                                                                                                                                                                                                                   6

                                                                                                                                                                                                                                          l{)
                                                                                                                                                                                                                               N
                                                                                                                                                                                                                          sr
                                                                                                                      o

                                                                                                                                    !


                                                                                                                                              E
                                                                                                                             EL
                                                                                          zo
                                                                                  -o
                                                                                  -o
                                                                IL


                                                                              J
                                                                J
                                                                         o)
                      t!




Herschmann, Eric                                                FL-19 Lobby North                                     Card Admitted                           Admitted                                                    4/11/2018 2:55:49 PM
-




                                  .9




                                                                                                                                             o
                                                                                                                                    E
                                                                                                                          (E
                                                                                               L
                                                                               o
                       ci(U

                                   L
              E
       L
       a
       o
  o)




                                                                     I




                                                                                                                                                                                                       i
                                                                                                                                                              'Herschmann,




                                                                                                                                                                                                                     6e
                                                                                                                                                              Eric' (Card:         at




                                                                                                                                                                                                              E
                                                                                                                                                              'FL-19 Lobby




                                                                                                                                                                                                      '=
                                                                                                                                                              North' (IN) ([Unused]).




                                                                                                                                                                                                                                                      (L
                                                                                                                                                                                                                                                      o)
                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                              c"j
                                                                                                                                                                                                                                   co



                                                                                                                                                                                                                                                    r
                                                                                                                                                                                                                                        (f)
                                                                                                                                                                                                                               o
                                                                                                                                                                                                                               N
                                                                                                                                                                                                                          sf
                                                                                                                      O


                                                                                                                                    E


                                                                                                                                             E
                                                                                                                                    =E
                                                                                                                               c
                                                                                          ao
                                                                                  -o
                                                                         -,1




                                                                                                   -c
                                                                                  -o
                                                                         O)
                                                                LL
                                                                     J
                            uJ




Herschmann, Eric                                                FL-19 Lobby South                                     Card Admitted                           Admitted                                                    4/11/2018 3:43:19 PM
Io




                                                                                                                                             o
                                                                                                                        ([
                                                                                                                        L
                                                                                               f
                                                                               o
                      cc

                                  L
                                      o
              E
       L
       o

                  o
       o




                                                                     I




                                                                                                                                                                                                       d >
                                                                                                                                                              'Herschmann,




                                                                                                                                                                                                                     6
                                                                                                                                                              Eric' (Card:         at
                                                                                                                                                              'FL-19 Lobby
                                                                                                                                                              South' (IN).
                                                                                                            (L
                                                          E
                                                          m




                                                                                                            Page 1
                                                          .=
                                           m




6/2/2020                                   Bruce Bird
  o
  N
  N

              o
  N
 (o




                                                                                                             G
                                                                                                                 q)
                                                                                                                 o
                                                     o
                                                     0)
                                               L
                                                19-13895-jlg        Doc 257-15 Filed 06/05/20 Entered 06/05/20 21:40:45                                                                                                Exhibit 15 -
                                                                           KBT Security Access Report Pg 4 of 4
                                                                             SWHO6 - Door Access Report (Admit or Reject)




                                                                                                                                                            tt-o
                                          ffi




                                                                                                                                              ?t
                                                                                                                                                        E



                                                                                                                                                                           +,
                                                                                                             u
                                                .\i




                                                                        =
                                                                        o

                                                                                          (0
                                                                                                   o
                                                                                       o
                                Irt
         ()
                   rl
                   0:
 (l
              i




                                                                                                                                                               o
                                                                                                                                                               o
         41-91-111 II EMI IG"




                                                                                                                                                        o
                                                                                                                                                   E
                                                                                                             o
                                                                                                             o
                                                                                                             CL
                                                                                                             o
                                                                                                                                     t-
                                                                                                             o
                                                                                                             o
                                                                                                             o
                                                                                                             o
                                                                                                         o
                                                                                                         o
                                                                                               T
         \I...0,1d        •   la 6       .,




          6s
          Zz
          rJJ
          -lc
tr$
PERSONNEL (/,El

                                         .o
Journal




                                                                                                                                                                                                                                                                             Fro
                                                                                                                                                                                                                                                                             ,=lo
                                                                                                                                                                                                                                                 Message Date/Time




                                                                                                                                                                                                                                                                    oce
                                                                                                                                                                                                                                             =+

                                                                                                                                                                                                                                                                    6Y?
                                                                                                                                                                    Message Text




                                                                                                                                                               =


                                                                                                                                                                                                               F
                                                                                                                                     JoE
                                                                                                                           Journal Log




                                                                                                                       EE 8
                                                                                                                                     =Pc<




                                                                                                                                                                                                                                                                              o6
                                                                                                                                                                                                                                                                              cLL
                                                                                                                                                                                                                                                                                                o=
                                                                                                                                                                                                                                                  o
                                                                                                                                                                                                                                                      EN
                                                                                                                                                                                                                                                             EDE
                                                                                                                                                                                                                                                                oco
                                                                                                                                                                                                                                                  o
                                                                         z




                                                                                                                                                                                                                       o
                                                               Door Name




                                                               oo




                                                                                                                                                                           o
                                                                                                                                                                           o
                                                                                                                                                                                              (g
                                                                                                                                                                                              C't
                                                                                                                                                                                                       o

                                                                                                                                                                                                                       x
                                                                                                                                      OF =
                                                                                                                                      ",*E



                                                                                                                                                                           o
                                                                                                                                iSp
Cardholder Name
E




                                                                                 E
                                                                                     o
                                                                    o
                                                                             IE
                              k
         e



                                                                                                                           Message Type




                                                                                                                                        EDE
                                                                                                                                                                                                                                                 4/11/2018 3:58:55 PM




                                                                                                                                                               EEF
                                                                                                                                                                    Admitted




                                                                                                                                                               !rfiJ.E !rfiit irfid,H irf;.J.i irf;.d,H !rfid.;
                                                                                                                                                               E Bv9= E 3v9= E 8Yx= E 3=N= E 8:3= B=3ts
                                                                                                                           Card Admitted




                                                                                 -o
                                                                                         U)

                                                                                                   !
                                                               FL-19 Lobby South




                                                                             J
                                                                                 -o
                                                               Lr
                                                                J
                                                                        o)
                              IU


Herschmann, Eric
         -c




                                     '-o
I




                                                                                          o
                                                                                          =
                                                                              o
 a
 o
           E
               o
                   ci
 6)
 L




                                                                    I
                                                                                                                                                                    'Herschmann,




                                                                                                                                                                                                                  c.
                                                                                                                                                                                                                       c -
                                                                                                                                                                                         at




                                                                                                                                                                                                                                       6E=6666
                                                                                                                                                                    Eric' (Card:




                                                                                                                                                                                                                   DoT@€o
                                                                                                                                                                                                                   :iNNN(\I
                                                                                                                                                                                                           us?aEc.
                                                                                                                                                                    'FL-19 Lobby
                                                                                                                                                                    South' (IN).
                                                                                                                                                                    Admitted                                                                     4/12/2018 11:54:23 AM




                                                                                                                                               E
                                                                                                                           Card Admitted




                                                                                                                           O
                                                                                                                                E
                                                                                                                                      E
                                                                                                                                              .E
                                                                                              -c
                                                               FL-19 Lobby North



                                                                         -J
                                                                                 -o
                                                                                 -o
                                                                                         zo
                                                               LL
                                                                J
                                                                        o)




                                                                                              E
Herschmann, Eric
                              I.IJ
                                     .9




                                                                                                                                               o
Io




                                                                                                                            o
                                                                              o
                                      L
      o
           E
                  (5
                   ci
     L
      o




                                                                    I
                                                                                                                                                                    'Herschmann,




                                                                                                                                                                                                                            c ==2. c.c -
                                                                                                                                                                                         at




                                                                                                                                                                         E !3 r E E ! 3 E E E ! 3 rE E ! 3 t E E ! 3
                                                                                                                                                                    Eric' (Card:




                                                                                                                                                                                                                               'E
                                                                                                                                                                    'FL-19 Lobby
                                                                                                                                                                    North' (IN) ([Unused]).
                                                                                                                                                                                                                                                 4/13/2018 11:43:18 AM




                                                                                                                                                                                                                                                                         s
                                                                                                                                                                                                                                                                               (fJ
                                                                                                                                                                                                                                                                                           co
                                                                                                                                                                                                                                                 $
                                                                                                                                                                                                                                                      (f)
                                                                                                                                                                                                                                                            N
                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                  00
                                                                                                                                                                    Admitted




                                                                                                                                               E
                                                                                                                           Card Admitted




                                                                                                                       oG
                                                                                                                                 EL
                                                                                                                                      E
                                                                                                                                              .E
                                                                                         ao
                                                               FL-21 Lobby South
                                                                         -J
                                                                                 -o
                                                                                 -o
                                                               IL
                                                               J
                                                                    ol
                              TU




Herschmann, Eric
         -c




                                     .9
I




                                                                                                                                               o
                                                                              o


                                                                                              J
                                      L
 0)
 L
 o
 o
              E
                  G
                   c
                       i




                                                                    I




                                                                                                                                                                    'Herschmann,
                                                                                                                                                                    Eric' (Card:         at




                                                                                                                                                                                                                                       -
                                                                                                                                                                    'FL-21 Lobby
                                                                                                                                                                    South' (IN).




                                                                                                                                                                                                                                                                                                (L
                                                                                                                                                                                                                                                 4/13/2018 1:58:04 PM




                                                                                                                                                                                                                                                                             €
                                                                                                                                                                                                                                                                             9
                                                                                                                                                                                                                                                                                          rt
                                                                                                                                                                                                                                                 $
                                                                                                                                                                                                                                                      (f)
                                                                                                                                                                                                                                                            (\t
                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                o
                                                                                                                                                                                                                                                                        Y?
                                                                                                                                                                    Admitted




                                                                                                                                                    !
                                                                                                                           C)
                                                                                                                                 E
                                                                                                                                      E
                                                                                                                                              .E
                                                                                                                           Card Admitted
                                                                                         ao
                                                                                                   -c
                                                                -J
                                                                                  -o
                                                                                  -o




                                                               FL-21 Lobby South
                                                               LL
                                                                J
                                                                $tI
                              uJ




Herschmann, Eric
-

          !




                                                                                                                            o



                                                                                                                                                   o
                                                                              o


                                                                                              J
                  E
                       c
                                     L
                                      o
 c)
     L
      o
      o
              E
                  (!




                                                                                                                                                                    'Herschmann,




                                                                                                                                                                                                                   d
                                                                                                                                                                                                                   c. >
                                                                                                                                                                    Eric' (Card:         at




                                                                                                                                                                                                                      '
                                                                                                                                                                    'FL-21 Lobby
                                                                                                                                                                    South' (IN).
                                                                                                                                                                                                                                                 4/17/2018 9:27:52 AM




                                                                                                                                                                                                                                                                                          (\t
                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                   co
                                                                                                                                                                                                                                                                        ot
                                                                                                                                                                                                                                                                        N
                                                                                                                                                                                                                                                                             l.*
                                                                                                                                                                                                                                                                                   l^r)
                                                                                                                                                                                                                                                 !+
                                                                                                                                                                                                                                                      t-
                                                                                                                                                                    Admitted




                                                                                                                                                    E
                                                                                                                       o
                                                                                                                                     a
                                                                                                                                     E
                                                                                                                                     E
                                                                                                                           Card Admitted
                                                                                  -o
                                                                                         ao
                                                                                              -c




                                                               FL-19 Lobby South
                                                               IL
                                                               -J

                                                                             J
                                                                                  -o
                                                                        o)
                              TU




Herschmann, Eric
Io)
         -c




                                                                                                                                                   0)
                                                                                                                                (E
                                                                                                                                 L




                                                                                                                                     E
                                                                              o


                                                                                               =
                                     o
     L
      a   o
              E
                  o
                      L
                       c
                                     L




                                                                    I




                                                                                                                                                                    'Herschmann,




                                                                                                                                                                                                                   c
                                                                                                                                                                     Eric' (Card:        at




                                                                                                                                                                                                                       '
                                                                                                                                                                    'FL-19 Lobby




                                                                                                                                                                                                                       >
                                                                                                                                                                    South' (IN).
                                                                                                                                                                                                                                                 4/17/2018 1:39:04 PM




                                                                                                                                                                                                                                                                                                (L
                                                                                                                                                                                                                                                                         q?
                                                                                                                                                                                                                                                                             o)
                                                                                                                                                                                                                                                                              I$
                                                                                                                                                                                                                                                 sf
                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                  N
                                                                                                                                                                                                                                                            o
                                                                                                                                                                                                                                                                   00
                                                                                                                                                                                                                                                  t-
                                                                                                                                                                     Admitted




                                                                                                                                                                                                           =
                                                                                                                       o

                                                                                                                                          E


                                                                                                                                              t,
                                                                                                                           Card Admitted
                                                                                                                                EL


                                                                                                                                              E
                                                                                         @




                                                               FL-19 Lobby South
                                                                             J
                                                                                  -o
                                                                                  -o



                                                                                                   .c.
                                                               LL
                                                                    J
                                                                        o)




Herschmann, Eric
                              uJ
                                     .E
I

 -c




                                                                                                                                          E
                                                                                                                                               o
                                                                                                                                 (!
                                                                              o


                                                                                              o
                                                                                              l
              E
                  o
                   ci

                                      o
  o
  L
  a
  o




                                                                    I




                                                                                                                                                                     'Herschmann,




                                                                                                                                                                                                                   d
                                                                                                                                                                                                                   c >
                                                                                                                                                                     Eric' (Card:        at
                                                                                                                                                                     'FL-19 Lobby
                                                                                                                                                                     South' (IN).




                                                                                                             Page 2
                                                                                                             rL


                                                                                                                       N




                                              Bruce Bird
                                              d]


                                                       m
                                                       .=
                                                           €




6/2/2020
     (\t
     (\t
     o    $l
              o
(o




                                                                                                                   o
                                                                                                                  (!
                                                                                                                  o)
                                              L
                                              J
                                                 (-)
                                                   o
